

116 HR 7126 IH: Department of Defense Anti-Semitism and Racism Awareness Act of 2020
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7126IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Brown of Maryland (for himself and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the National Defense Authorization Act for Fiscal Year 2020 to direct the Secretary of Defense to include questions regarding racism, anti-Semitism, and su­pre­ma­cism in workplace surveys administered by the Secretary.1.Short titleThis Act may be cited as the Department of Defense Anti-Semitism and Racism Awareness Act of 2020.2.Questions regarding racism, anti-Semitism, and supremacism in workplace surveys administered by the Secretary of DefenseSection 593 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by inserting (a) Questions required.— before The Secretary;(2)in paragraph (1), by inserting , racist, anti-Semitic, or supremacist after extremist; and(3)by adding at the end the following new subsection:(b)ReportNot later than March 1, 2021, the Secretary shall submit to Congress a report including—(1)the text of the questions included in surveys under subsection (a); and(2)which surveys include such questions..